Citation Nr: 1022252	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, as secondary to service-connected hypothyroidism, 
status post total thyroidectomy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from January 1990 to April 
1990 and from September 1990 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied entitlement to service 
connection for gastroesophageal reflux disease on a direct-
incurrence basis.  During the pendency of the appeal, service 
connection was also denied for the disability at issue 
secondary to service-connected hypothyroidism, status post 
total thyroidectomy, by a rating decision in April 2005.

In an April 2007 decision, the Board denied service 
connection for a gastrointestinal disability, to include as 
secondary to service-connected hypothyroidism, status post 
total thyroidectomy.  The appellant appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2009 memorandum decision, the Court 
deemed the issue of entitlement to service connection for 
gastrointestinal disability on a direct-incurrence basis to 
be abandoned.  The Court vacated the Board's decision denying 
service connection for gastrointestinal disability as 
secondary to service-connected hypothyroidism, status post 
total thyroidectomy, and remanded the matter for further 
development and readjudication consistent with its decision.  
In February 2010, the Board remanded the case for a VA 
examination.  

For reasons discussed below, the Board finds that the RO 
substantially complied with the mandates of the February 2010 
remand and will proceed to adjudicate the appeal.  See Dyment 
v. West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 

FINDING OF FACT

The evidence of record fails to establish that a 
gastrointestinal disability, to include gastroesophageal 
reflux disease (GERD), is etiologically related to or 
aggravated by the appellant's service-connected 
hypothyroidism, status post total thyroidectomy.


CONCLUSION OF LAW

A gastrointestinal disability, to include GERD, is not the 
result of or aggravated by service-connected hypothyroidism, 
status post total thyroidectomy.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for entitlement 
to service connection for a gastrointestinal disability, as 
secondary to service-connected hypothyroidism, status post 
total thyroidectomy.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

A January 2005 VCAA notice letters explained the information 
and evidence necessary to substantiate the claim for service 
connection for a gastrointestinal disability as secondary to 
service-connected disability.  The letter also informed the 
appellant of his and VA's respective duties for obtaining 
evidence.  
  
In addition, in a letter dated in September 2006, VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  Because the Board has 
herein denied the appellant's claim for service connection, 
the rating and effective date aspects of the claim are moot.  
Accordingly, any deficiency with respect to notice addressing 
disability ratings or assignment of effective dates 
constitutes no more than harmless, non-prejudicial error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully compliant VCAA notice was not completed prior 
to the initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded January 2005 and March 2010 VA 
examinations, which included an opinion as to whether the 
appellant's gastrointestinal disability was related to his 
service-connected thyroid disability.  The Court found the 
January 2005 VA examination inadequate.  The March 2010 
medical opinion was rendered by a medical professional 
following a thorough examination and interview of the 
appellant.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
See Nieves-Rodriguez, supra.  As the appellant received an 
adequate VA examination addressing whether his 
gastrointestinal disability was caused or aggravated by his 
service-connected thyroid disability, the Board finds the 
March 2010 VA examination complied with the mandates of the 
February 2010 remand.  See Dyment v. West, 13 Vet. App. 141 
(1999).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Service Connection

The appellant contends that his gastrointestinal disability 
was caused by or aggravated by his service-connected 
hypothyroidism, status post-total thyroidectomy.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disability. 38 C.F.R. § 
3.310 (2009).  Secondary service connection includes 
instances in which an established service-connected disorder 
results in additional disability of another condition by 
means of aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  Id.

The Board notes that during the pendency of this appeal, the 
provisions of 38 C.F.R. § 3.310 were amended effective 
October 10, 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service- connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the appellant's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the claimant.

The appellant is presently service-connected for 
hypothyroidism, status post total thyroidectomy.  The 
appellant contends that he has a gastrointestinal disability, 
to include GERD, as a result of his service-connected 
hypothyroidism.  The January 2005 and March 2010 VA 
examination reports indicate the appellant has been diagnosed 
with GERD.  Thus, the appellant has a current disability for 
VA purposes, satisfying the first element of a claim for 
service connection on a secondary basis.

A May 2002 VA treatment record reflects that the Veteran was 
to be prescribed medication to combat gastritis secondary to 
use of a nonsteroidal anti-inflammatory drug (NSAID).  At 
that time, the Veteran reported that he took a lot of Motrin, 
complained of back pain, and indicated the use of Synthroid 
as a thyroid replacement.

The appellant claims that his gastrointestinal disability was 
caused by or aggravated by his thyroid disability, to include 
the Synthroid medication used to treat it.  The March 2010 VA 
examination report reflects that the appellant has had long-
standing reflux disease, with symptoms such as intermittent 
diarrhea, belching, dyspepsia, and abdominal pains.  The VA 
examiner opined that there was no relationship between the 
appellant's thyroid disability or thyroid medication and his 
reflux disease.  The VA examiner reported that he performed 
an extensive medical literature review and reviewed numerous 
well-established medical websites, but was unable to find any 
documentation indicating that the appellant's thyroid 
disability or thyroid medication caused reflux disease.  The 
March 2010 VA examination report reflects that the examiner 
and the appellant also reviewed the causes of reflux disease 
together from various well known medical website sources.  
The VA examiner noted that there were some risk factors for 
the development of reflux disease, but none of them stated 
thyroid disease as an etiology.  The VA examiner opined that 
there was no relationship between reflux disease and the 
appellant's thyroid disability or thyroid medication because 
thyroid medication does not cause reflux disease.  The Board 
finds the March 2010 VA examination report to be highly 
probative.  The VA examiner reviewed the appellant's claims 
folders, examined the appellant, researched medical 
literature, and provided a thorough basis for his opinion.  
None of the VA treatment records in the claims folder 
indicate that the appellant's reflux disease was caused by 
his thyroid disability, to include medication used as 
treatment therefor.    

The appellant has specifically claimed that the Synthroid 
medication he takes for his thyroid disability has caused or 
aggravated his reflux disease.  The March 2010 VA examiner 
considered the reported side effects of Synthroid medication 
and noted that one can easily see that with overdosage, side 
effect profiles of medication increase.  However, although 
the VA examiner extensively reviewed medical literature, he 
could not find any documentation stating that Synthroid 
causes reflux disease.  The VA examiner also noted that 
gastrointestinal complaints are quite common with many 
medications, but overall, it appears that the Synthroid use 
profile appears benign.  Significantly, the appellant told 
the VA examiner that when he stopped taking his thyroid 
medication, per his provider's recommendation in the past, 
his gastrointestinal symptoms worsened.  The VA examiner 
noted that if the appellant's thyroid medication were truly 
the cause of his reflux disease, then one would tend to 
believe that his symptoms would improve when thyroid 
supplementation was stopped.  

In regard to the appellant's claim that his nonservice-
connected GERD disability was aggravated by his service-
connected thyroid disability, the Board acknowledges that the 
March 2010 examiner noted that he could not resolve the issue 
further without mere speculation.  However, as the examiner 
resolved the issue by noting the appellant's gastrointestinal 
symptoms did not improve when he discontinued the medication 
for his thyroid disability, no further analysis is needed.  
While the examiner's opinion could have been more artfully 
drafted, it nonetheless provides a sufficient finding that 
the appellant's GERD was not aggravated by his service-
connected thyroid disability or the Synthroid medication.      

As far as the appellant's contentions that his GERD is the 
result of, or aggravated by, his service-connected thyroid 
disability, the Board finds that the preponderance of the 
evidence is against causation and aggravation.  The Board 
recognizes that the appellant is competent to report his 
symptoms but as to etiology, he has not been shown to be 
competent to link his claimed disorder to his service-
connected thyroid disability, to include medication used as 
treatment therefor.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury.)  The appellant is 
competent to comment on his symptoms, but not the cause.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
In a May 2005 statement, the appellant states that the side 
effects associated with Synthroid are identical to the 
symptoms that make up his GERD disability, including 
diarrhea, vomiting and abdominal cramps.  Consequently, he 
asserts that he should be service-connected for GERD.  A 
determination of whether having similar symptoms indicates 
that the medication causes or aggravates GERD requires 
medical knowledge.  Therefore, although the statements the 
appellant offered in support of his claim have been given 
full consideration by the Board, they are not considered 
competent medical evidence and do not serve to establish a 
medical nexus between the thyroid disability and GERD.  The 
March 2010 VA examination report thoroughly addressed the 
side effects of the Synthroid medication and whether was a 
nexus between the medication and the appellant's GERD.  

As noted above, the appellant is competent to comment on his 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the appellant's statement that when he stopped taking 
his thyroid medication, his gastrointestinal symptoms 
worsened, is competent evidence.  As his statement directly 
contradicts his claim that the Synthroid medication worsens 
his gastrointestinal symptoms, it does not support his claim 
for service connection on a secondary basis for GERD.

While the appellant's VA treatment records reflect that he 
has a thyroid disability and GERD, none of the records 
indicate that the appellant's thyroid disability or Synthroid 
medication is the proximal cause of his GERD, or that his 
GERD has been permanently aggravated as a result of his 
thyroid disability or medication.  The Board places more 
weight on the VA examiner's understanding of the etiological 
causes of GERD than the appellant's understanding of such 
causes.

In sum, the preponderance of the evidence does not establish 
that the appellant's gastrointestinal disability is related 
to his service-connected thyroid disability or medication 
taken as treatment therefor.  In fact, the March 2010 VA 
examination of record found the appellant's GERD was not 
caused by the appellant's thyroid disability or Synthroid 
medication taken as treatment therefor.  Additionally, the 
appellant himself indicated his GERD symptoms were worse when 
he was not on Synthroid medication, indicating the Synthroid 
medication does not worsen his GERD symptoms.  Therefore, the 
Board finds that the appellant's claim for service connection 
for a gastrointestinal disability secondary to his service-
connected thyroid disability is not supported by the evidence 
of record.

As the preponderance of the evidence is against the claim for 
service connection for a gastrointestinal disability as 
secondary to the appellant's service-connected thyroid 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gastrointestinal 
disability, as secondary to service-connected hypothyroidism, 
status post total thyroidectomy, is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


